Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  ROBERT DIXON,

       Plaintiff,

  v.                                                                          1:21-cv-20940
                                                            Civil Action No. _________________

  THE RECORD INC.,
  d/b/a FLORIDA RECORD,

     Defendants.
  ____________________________________


                            NOTICE OF REMOVAL OF CIVIL ACTION

           The Madison County Record, Inc. (the “Madison County Record”), incorrectly sued here

  as The Record Inc.,1 files this Notice of Removal to remove this action to the United States

  District Court for the Southern District of Florida, Miami Division pursuant to 28 U.S.C.

  §§ 1332, 1441, and 1446. In support of this Notice of Removal, the Madison County Record

  states as follows:

                                    THE STATE COURT ACTION

           1.       On December 23, 2020, Plaintiff Robert Dixon filed a complaint (the

  “Complaint”) in the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County,

  Florida against the Madison County Record.

           2.       On January 26, 2021, counsel for the Madison County Record agreed to accept

  service of the Complaint on behalf of the Madison County Record. Copies of “all process,



  1As set forth in the accompanying Declaration of Jay Brown (“J. Brown Decl.”), the business
  name of the publisher of the Florida Record is The Madison County Record, Inc., not The
  Record Inc. See J. Brown Decl. ¶ 3.
                                                  1
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 10




  pleadings, and orders served upon” the Record are attached hereto as Exhibit A in accordance

  with 28 U.S.C. § 1446(a).

         3.      According to his Complaint, Dixon is an attorney who owns and operates his own

  law firm: the Law Offices of Robert Dixon. Compl. ¶ 2. The website for Dixon’s firm states

  that it has four offices throughout South Florida, and is a member of the “Million Dollars

  Advocates Forum.” See https://www.flaccidentattorney.com/ (last visited March 9, 2021).

         4.      Defendant the Madison County Record publishes multiple publications

  throughout the country that cover civil litigation matters, including one publication, the Florida

  Record, which focuses on civil litigation in Florida. Compl. ¶ 3.

         5.      In his Complaint, Dixon asserts a single count of “Libel Per Se” based on an

  article (the “Article”) published in the Florida Record on December 27, 2018 entitled “Miami

  attorney reprimanded following failure to comply with suspension requirements.” Compl. ¶¶ 1,

  8; id. Ex. 2 (copy of Article).

         6.      The Article reported on a November 1, 2018 Order from the Florida Supreme

  Court that found Dixon “in contempt for failure to comply with a prior court order” in

  accordance with the Court’s deadline. Compl. Ex. 2. The Article further explained that the prior

  Florida Supreme Court Order had suspended “Dixon for 90 days” based on a “consent

  judgment,” in which Dixon admitted both to “failures to maintain his trust account and maintain

  and produce trust records,” and to “allow[ing] or caus[ing] a client’s signature and/or name to be

  affixed to a settlement check and deposit[ing] the check into his trust account without first

  having the client endorse the check.” Id.

         7.      In the Complaint, Dixon alleges that the first sentence of the Article, which states

  that he was “disbarred,” is “false and defamatory” because he “was not disbarred.” Compl. ¶ 8.
                                                  2
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 10




          8.      The Complaint asserts that the “the article is libel per se because it is an online

  publication of a false statement to the world that tends to injure Dixon’s business, trade or

  profession.” Compl. ¶ 9.

          9.      Dixon is seeking both compensatory and “punitive damages.” Compl.

  WHEREFORE Cl.

          10.     The Madison County Record has not served an answer or otherwise responded to

  Dixon’s complaint in the State Court Action.

                                 THE CITIZENSHIP OF THE PARTIES

          11.     Dixon is a citizen of Florida. Compl. ¶ 2.

          12.     Though Dixon incorrectly sued the Madison County Record as “The Record

  Inc.,” he is correct that the defendant is an “Illinois company.” Compl. ¶2. Specifically, the

  Madison County Record, Inc. is a corporation registered in Illinois, as set forth in Exhibit 1 to

  the Declaration of Jay Brown, which is a true and correct copy of the Corporation File Detail

  Report for The Madison County Record, Inc., which is made available on the website for the

  Illinois Secretary of State.

          13.     In addition, the Madison County Record’s principal place of business is

  Washington, DC, where it has its headquarters. J. Brown Decl. ¶ 5; see also Wylie v. Red Bull N.

  Am., Inc., 627 F. App’x 755, 757-58 (11th Cir. 2015) (a corporation’s “principal place of

  business” is its “nerve center,” which “is generally the place where the corporation maintains its

  headquarters” (quoting Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010)).




                                                    3
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 10




                      DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

         14.        “The district courts shall have original jurisdiction of all civil actions where the

  matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

  between . . . [c]itizens of different States.” 28 U.S.C. § 1332(a)(1).

         15.        As discussed below, because Dixon and the Madison County Record are citizens

  of different states and because the amount in controversy requirement is satisfied, removal of this

  case pursuant to 28 U.S.C. § 1441(a) is appropriate based on diversity of citizenship under

  28 U.S.C. § 1332.

         A.         Complete Diversity of Citizenship Exists between the Parties.

         16.        A corporation is a citizen of the state in which it is incorporated and of the state in

  which it has its principal place of business. Id. § 1332(c)(1). As indicated above, the Madison

  County Record is incorporated in Illinois and has its principal place of business in Washington,

  D.C.

         17.        Because Dixon is a citizen of Florida, there is complete diversity of citizenship

  between the parties to the State Court Action.

         B.         The Amount in Controversy Requirement Is Satisfied.

         18.        The Complaint does not specify the amount in controversy, stating only that the

  amount “exceeds $30,000,” Compl. ¶ 4, which is the jurisdictional threshold for the Florida

  Circuit Courts.

         19.        Under 28 U.S.C. § 1446(b)(3), where, as here, “the case stated by the initial

  pleading is not removable, a notice of removal may be filed within thirty days after receipt by the

  defendant, through service or otherwise, of a copy of an amended pleading, motion, order or


                                                       4
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 10




  other paper from which it may first be ascertained that the case is one which is or has become

  removable” (emphasis added).

         20.     It is well established that “a settlement letter can be sufficient to constitute an

  ‘other paper’ which makes a case removable where the settlement request demands an amount

  over the jurisdictional minimum.” Pessoa v. Allstate Ins. Co., 2012 U.S. Dist. LEXIS 196997, at

  *3 (S.D. Fla. Oct. 10, 2012) (quoting Dozier v. Kentucky Fin. Co., 319 F. Supp. 2d 716, 718

  (S.D. Miss. 2003)); see also Trans Marine Tampa, LLC v. Marine Sys., Inc., 2011 U.S. Dist.

  LEXIS 48220, at *3 (M.D. Fla. May 5, 2011) (“A settlement demand letter received after filing

  of the initial pleading constitutes an ‘other paper’ and triggers the thirty-day removal period.”).

         21.     On February 8, 2021, Dixon presented a settlement demand of $950,000 to the

  Madison County Record. In the email conveying the demand, counsel for Dixon wrote: “[B]ased

  upon the attached jury verdicts against media companies for claims such as this which range

  between $650k-$7million (and note that 2 of the cases pertain to attorneys who were the

  plaintiffs and 1 of those 2 pertain to a bar discipline situation), my client’s demand to settle this

  case is $950k.” The email included as attachments reports of seven different libel verdicts

  against media companies from cases that (according to Dixon) involved similar claims of

  damages as he is asserting in this lawsuit. A true and correct copy of the email in which Dixon’s

  counsel conveyed that demand is attached hereto as Exhibit B.

         22.     Dixon’s $950,000 demand indicates, at a minimum, that he is asserting that the

  Article’s allegedly false statement about his having been disbarred bar caused financial injury to

  Dixon’s law practice in an amount in excess of $75,000. That is sufficient to establish that the

  amount in controversy exceeds the $75,000 jurisdictional threshold. See, e.g., Intihar v. Citizens

  Info. Assocs., LLC, 2014 U.S. Dist. LEXIS 1945, at *3 (M.D. Fla. Jan. 8, 2014) ($200,000
                                                    5
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 10




  demand by plaintiff’s counsel in defamation lawsuit was enough to establish that amount in

  controversy exceeded $75,000, especially in light of plaintiff’s contention that allegedly

  defamatory statements harmed “his business reputation and opportunities”); see also 4649 NW

  36 St., LLC v. Scottsdale Ins. Co., 2021 U.S. Dist. LEXIS 34209, at *2 (S.D. Fla. Feb. 21, 2021)

  (receipt of $450,000 settlement offer from plaintiff started removal clock); Viamontes v.

  Scottsdale Ins. Co., 2020 U.S. Dist. LEXIS 186520, at *1 (S.D. Fla. Oct. 8, 2020) (removal was

  timely when where Notice of Removal “was filed within 30 days of the Plaintiff’s June 11, 2020

  settlement demand, which established that the amount in controversy satisfied the Court’s

  jurisdictional threshold”); De La Croix v. Fed. Ins. Co., 2018 U.S. Dist. LEXIS 126124, at *2-3

  (S.D. Fla. July 26, 2018) (notice of removal was untimely because defendant failed to file it

  within 30 days of receiving $175,000 settlement offer); Mikesell v. FIA Card Servs. N.A., 936 F.

  Supp. 2d 1327, 1331 (M.D. Fla. 2013) ($250,000 “settlement demand [wa]s sufficient to

  establish amount on controversy as of the time of removal”); Pessoa, 2012 U.S. Dist. LEXIS

  196997, at *2 (plaintiff’s $100,000 demand rendered case removable); Trans Marine, 2011 U.S.

  Dist. LEXIS 48220, at *2-3 (removal within 30 days of receipt of $900,000 settlement demand

  was proper); Fischer v. State Farm Mut. Auto Ins. Co., 2011 U.S. Dist. LEXIS 18210, at *4 (S.D.

  Fla. Feb. 14, 2011) (plaintiff’s $100,000 demand provided basis for removal because “[e]vidence

  of a settlement demand in excess of $75,000 constitutes evidence that the jurisdictional

  requirement has been met”); Lazo v. U.S. Airways, Inc., 2008 U.S. Dist. LEXIS 66814, at *11-12

  (S.D. Fla. Aug. 21, 2008) (affidavit recounting conversation with plaintiff’s counsel in which it

  was communicated “that the current settlement demand will be at least $1,000,000” established

  that amount in controversy requirement was met); Vigoa v. Bank of Am., N.A., 2008 U.S. Dist.

  LEXIS 128689, at *4-5 (S.D. Fla. Mar. 10, 2008) ($800,000 settlement offer, even if “inflated,”
                                                   6
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 10




  provided basis for removal in light of the nature of claim at issue); Troiano v. Wal-Mart Stores,

  2007 U.S. Dist. LEXIS 110846, at *2, 4-5 (M.D. Fla. Oct. 18, 2007) (plaintiff’s $95,000

  settlement offer rendered case removable).

         23.     For the avoidance of doubt, the Madison County Record states that it disputes

  whether Dixon will ultimately be able to prove any injuries specifically traceable to the portion

  of the Article Dixon contends is false. Nonetheless, it understands, based on Dixon’s settlement

  demand, that he has placed an amount greater than $75,000 in controversy, which is sufficient

  for these purposes. See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010)

  (“[T]he plaintiffs’ likelihood of success on the merits is largely irrelevant to the court’s

  jurisdiction because the pertinent question is what is in controversy in the case, not how much

  the plaintiffs are ultimately likely to recover.” (quoting Amoche v. Guarantee Tr. Life Ins. Co.,

  556 F.3d 41, 51 (1st Cir. 2009)).

         24.     Based on the foregoing, the amount in controversy in this case exceeds $75,000,

  exclusive of interest and costs.

                      PROCEDURAL REQUIREMENTS FOR REMOVAL

         25.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), this Notice of Removal is being

  filed in the United States District Court for the Southern District of Florida, Miami Division,

  which is the federal district court embracing the court where the State Court Action was filed.

         26.     This Notice of Removal is timely under 28 U.S.C. § 1446(b)(3) because it is

  being filed within 30 days of February 8, 2021, which is the date on which Dixon conveyed his

  initial settlement demand of $950,000. See, e.g., 4649 NW 36 St., 2021 U.S. Dist. LEXIS 34209,

  at *2 (notice of removal was timely because it was filed within 30 days of settlement demand


                                                    7
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 10




  establishing that amount of controversy exceeded $75,000); Mikesell, 936 F. Supp. 2d at 1331

  (same); Trans Marine, 2011 U.S. Dist. LEXIS 48220, at *2 (same).

         27.     As noted above, copies of “all process, pleadings, and orders served upon” the

  Madison County Record in the State Court Action are attached to this Notice of Removal as

  Exhibit A. 28 U.S.C. § 1446(a).

         28.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal with its

  attachments will be promptly served on Dixon, through his counsel, and notice thereof will be

  filed with the Clerk of the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade

  County, Florida.

         29.     The Madison County Record expressly reserves the right to raise all defenses and

  objections to Dixon’s claim after the State Court Action is removed to this Court, including but

  not limited to defenses based on failure to state a claim upon which relief may be granted.

         WHEREFORE, the Madison County Record hereby removes the State Court Action to

  the United States District Court for the Southern District of Florida, Miami Division.




                                                  8
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 10




      Dated: March 10, 2021        Respectfully submitted,

                                   BALLARD SPAHR LLP

                                   /s/ Charles D. Tobin
                                   Charles D. Tobin (Fla. Bar No. 816345)
                                   1909 K Street, NW, 12th Floor
                                   Washington, DC 20006
                                   Telephone: (202) 661-2200
                                   Fax: (202) 661-2299
                                   tobinc@ballardspahr.com

                                   Paul J. Safier (pro hac vice forthcoming)
                                   1735 Market Street, 51st Floor
                                   Philadelphia, PA 19103-7599
                                   Email: safierp@ballardspahr.com

                                   Counsel for Defendant The Madison County Record,
                                   Inc.




                                        9
Case 1:21-cv-20940-MGC Document 1 Entered on FLSD Docket 03/10/2021 Page 10 of 10




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of March, 2021, I caused a true and correct copy of

   the foregoing to be electronically filed with the Clerk of the Court using CM/ECF. I also caused

   a true and correct copy to be served on counsel for plaintiff via email.




                                                         /s/ Charles D. Tobin
                                                         Charles D. Tobin (Fla. Bar No. 816345)




                                                    10
